Exhibit 10.8.3




AMENDMENT TO THE CONCESSION GRANTED ON DECEMBER 2, 1996 BY THE FEDERAL
GOVERNMENT, THROUGH THE MINISTRY OF COMMUNICATIONS AND TRANSPORTATION (THE
“MINISTRY”), IN FAVOR OF FERROCARRIL DEL NORESTE, S.A. DE C.V., NOW KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V. (THE “CONCESSION HOLDER”), AND ITS AMENDMENTS
DATED FEBRUARY 12 201 AND 22 NOVEMBER 2006, PURSUANT TO THE FOLLOWING RECITALS
AND CLAUSES.
RECITALS
I.    On December 2, 1996, the Federal Government, through the “Ministry”,
granted to the “Concession Holder” a Concession (i) to operate and exploit the
Northeast railroad route described in Annex one, the configuration, areas,
boundaries and routes of which are detailed in Annex two; (ii) for the use,
exploitation and operation of the public property described in Annex three,
except for the areas indicated in Annex four; and (iii) for the provision of the
public freight rail transportation service in this railroad, which includes the
permits to provide the ancillary services indicated in Annex five, in accordance
with the terms set forth in the Concession, which was published in the Official
Gazette of the Federation on February 3, 1997 and amended on February 12, 2001
and November 22, 2006, hereinafter the “Concession”.
II.    The assets and property that were concessioned to the “Concession Holder”
includes the land where the platforms that form the yard of the New Passenger
Railway Station of the City of San Luis Potosí, S.L.P., are located, which is
located in the right of way of line “B”, with a surface area of 27,913,116 M2.
III.    Ferrocarril del Noreste, S.A. de C.V., changed its name to TFM, S.A. de
C.V., as evidenced in public deed number 33,385, dated May 6, 1997, granted
before Mr. Miguel Limón Díaz, Notary Public number 97 of the Federal District,
which is duly recorded in the Public Registry of Property and Commerce of the
Federal District, under commercial file number 222305.
IV.     On July 31, 2000, the “Ministry”, the Government of the Free and
Sovereign State of San Luis Potosí, Ferrocarriles Nacionales de México, (now
Ferrocarriles Nacionales de México en Liquidación) and TFM, S.A. de C.V. (now
Kansas City Southern de México, S.A. de C.V.), entered into the Coordination
Guidelines, which in its first clause sets forth the commitment of the parties
to take the relevant actions to safely and efficiently provide freight rail
transportation services in the Northeast railroad route. Also, actions for the
urban reorganization and the construction of roads in the lands where the
platforms that form the yard of the New Passenger Railway Station of the City of
San Luis Potosí, S.L.P., are located. Section two of said instrument provides
for the commitment of the “Ministry” to carry out any procedures so that, in
accordance with the applicable regulations, ownership of and title to the lands
where the platforms that form the yard are located is transferred to the
Government of the Free and Sovereign State of San Luis Potosí.


1

--------------------------------------------------------------------------------




V.    On December 2, 2005, TFM, S.A. de C.V., changed its name to Kansas City
Southern de México, S.A. de C.V. evidencing the foregoing in public deed number
38013, dated December 2, 2005, granted before Mr. Gabriel Benjamín Díaz Soto,
Notary Public number 131 of the Federal District.
VI.    By letter dated August 31, 2009, the legal representative of the
“Concession Holder” expressed to the “Ministry” the agreement of its principal
for the Government of the Free and Sovereign State of San Luis Potosí to carry
out the necessary works for urban reorganization and the construction of roads,
which do not affect the provision of the railroad services provided by Kansas
City Southern de México, S.A. de C.V.
VII.    Pursuant to official communication number SP-071/10, dated June 21,
2010, the Constitutional Governor of the Free and Sovereign State of San Luis
Potosí pointed out to the “Concession Holder” that in the back of the Railroad
Museum in the City of San Luis Potosí, there is a facility that was part of the
Passenger Station of the extinct Ferrocarriles Nacionales de México, which is
part of the property being concessioned to the “Concession Holder” and is it now
currently being used, and required the “Concession Holder” to give the
opportunity to establish in that place a passenger transfer station for the
urban public transport in the city, by entering into a rent-free lease agreement
(comodato). This project will allow the integration of the railroad to the City
of San Luis Potosí and in due time it would give viability to the fulfillment of
the commitments made in the Coordination Guidelines of July 31, 2000.
VIII.    Pursuant to letter dated July 15, 2010, the “Concession Holder”
requested the “Ministry” to authorize the execution of a rent-free lease
agreement (comodato) with the Government of the Free and Sovereign State of San
Luis Potosí with respect to a surface area of 27,913,116 M2 for the purposes
referred to in Recital VI.
IX.    The technical, physical and functional verification conducted by the
“Ministry” at kilometer 525 of Line “B” of the Mexico-Nuevo Laredo highway,
relating to the building of 27,913,116 M2 is evidenced in the detailed minutes
drafted on July 27, 2010, to follow up on the request made by the “Concession
Holder” for the execution of a rent-free lease between the latter and the
Government of the Free and Sovereign State of San Luis Potosí, for the use of
the platforms of the San Luis Potosí Passenger Station, and where it was
concluded that it was verified that the purposes for which the rent-free lease
authorization is requested adheres to that that was verified and that the
surface area indicated therein matches the polygon that is intended to be
granted under the aforementioned rent-free lease.
X.     Pursuant to official communication number 4.3.206.-476/2010 dated August
9, 2010, the “Ministry” authorized the “Concession Holder” to grant the
Government of the Free and Sovereign State of San Luis Potosí, under a rent-free
lease, the property and facilities the metes and bounds of which are as follows;
to the north with the facilities of the locomotive repair shops; to the south
with the railroad museum of the city of San Luis Potosí; to the east with
“Chicosein” street and to the west with “20 de noviembre” street,


2

--------------------------------------------------------------------------------




which has an area of 27,913,116 M2, at km 525 of line “B” Mexico-Nuevo Laredo,
for the purposes indicated in the request.
Xl.     On April 2, 2012, the “Concession Holder” as a lessor and the Government
of the Free and Sovereign State of San Luis Potosí, as lessee, entered into a
Rent-Free Lease Agreement whereby the “Concession Holder” grants the Government
of the Free and Sovereign State of San Luis Potosí the use, rent-free, of the
yard of the New Passenger Railway Station of the City of San Luis Potosí,
S.L.P., the surface of which is 27,913,116 M2 (Twenty-seven million, nine
hundred thirteen thousand, one hundred sixteen square meters), to carry out the
project (urban reorganization and road construction), and which is the same
surface area referred to in Recitals ll, VIII, IX and X above.
Xll.     In accordance with the Coordination Guidelines referred to in Recital
IV hereof, the Constitutional Governor of the Free and Sovereign State of San
Luis Potosí, pursuant to official communication SGG/0650/2013, dated July 1,
2013, requested the “Ministry” to order the necessary actions in order to
transfer ownership to the Government of the Free and Sovereign State of San Luis
Potosí of the land where the platforms that form the yard of the New Passenger
Railway Station of the City of San Luis Potosí, S.L.P., are located and that
currently are subject to the rent-free lease agreement referred to in Recital XI
hereof. This with the purpose of using them in the construction of roads, a
modal transfer station for urban transport, a public library of the Autonomous
University of San Luis Potosí, the Conventions Center and a public safety and
emergency services stand, in terms of the provisions of the aforementioned
Guidelines.
XIII.     Pursuant to letter dated September 18, 2013, the President and
Executive Representative of the “Concession Holder” expressed to the Secretary
of Communications and Transportation of the Government of the Free and Sovereign
State of San Luis Potosí, State it agreement take all necessary and convenient
actions before the “Ministry” in order for it to transfer to the State
Government the building where the yard of the New Passenger Station of the City
of San Luis Potosí is located; He also reiterated the willingness of his
representative to fulfill the commitments made in the Guidelines mentioned in
Recital IV.
XIV.    Mr. José Guillermo Zozaya Délano, as legal representative of the
“Concession Holder”, evidenced his capacity with sufficient legal powers to
enter into this Amendment to Concession, which powers have not been revoked or
modified in any manner, as stated in the public deed number 122385 dated April
27, 2007 containing the written confirmation of the unanimous resolutions of the
members representing all the equity interests in which the capital stock of
Kansas City Southern de México S.A. de C.V. is divided, dated April 2, 2007,
passed before Mr. Cecilio González Márquez, Public Notary number 151 of the
Federal District.
XV.    With the firm purpose of contributing to the fulfillment of the
presidential commitment No. 50, consisting of rehabilitating, recovering and
preserving the Historic Center of the City of San Luis Potosí, S.L.P., this
amendment is deemed appropriate.


3

--------------------------------------------------------------------------------




Having regard to the foregoing, pursuant to Articles 36, sections I, VII, VIII
and XXVII of the Organic Stature of the Federal Public Administration; 1, 5, 6,
sections II, VIII and IX, and 14 of the Regulatory Law of the Railway Service; 1
and 3 of the Railway Service Regulations; 5 sections XI and XXIII of the
Internal Regulations of the Ministry of Communications and Transportation, and
paragraphs 1.2.1, 1.2.2, 5.2 and 5.4 of the Concession, this agency of the
Federal Executive Branch, hereby amend the Concession, according to the
following:
CLAUSES
ONE.- The Concession does not include the land where the platforms that form the
yard of the New Passenger Railway Station of the City of San Luis Potosí,
S.L.P., are located with a surface area of 27,913.116 M2, the limits of which
are identified in the plan attached hereto as Exhibit “A”, as well as public
property located therein, and therefore, those lands and property with all the
works and improvements made by the “Concession Holder”, which are adhered to
them, revert to the Federal Government, without limitation of ownership and free
and clear of any liens.
TWO.- Annex two to the Concession is hereby amended to exclude any reference to
the land where the platforms of the New Passenger Railway of the City of San
Luis Potosí, SLP, are located the configuration, surface are and limits of which
are identified in the letter attached hereto as Exhibit “B” and that coincides
with the surface area and limits that are identified in the plane attached
hereto as Exhibit “A”.
THREE.- Annex four to the Concession is hereby amended to exclude from the
Concession the land where the platforms that form the yard of the New Passenger
Railway Station of the City of San Luis Potosí, SLP, are located and the public
property that are within the same, which revert to the Federal Government
without limitation of ownership and free and clear of any liens, with all the
works and improvements made by the “Concession Holder”, which are adhered to
them, and are identified in the plans and certificates attached hereto as
Exhibit “C”.
FOUR.- The “Concession Holder” shall, at its own expense, process the
publication in the Official Gazette of the Federation of this amendment, without
its exhibits, within a period not exceeding sixty business days as from the date
of this amendment.
FIVE.- This amendment to the Concession will take effect from the date of its
grant and once signed, it will become an integral part of the Concession. The
conditions of the Concession that are not subject to this amendment, subsist and
are ratified in all its terms.
The execution of this document by the “Concession Holder” involves the
unconditional acceptance of its terms and conditions.


4

--------------------------------------------------------------------------------






This amendment to the Concession is executed in three counterparts in Mexico
City, Federal District on December 31, 2013.


THE SECRETARY OF COMMUNICATIONS AND TRANSPORTATION


[SIGNED]
GERARDO RUIZ ESPARZA


BY THE CONCESSION HOLDER


[SIGNED]
JOSÉ GUILLERMO ZOZAYA DÉLANO
LEGAL REPRESENTATIVE




CERTIFICATION
The undersigned PABLO SUÁREZ COELLO, General Director of Railway and Multimodal
Transport, of the Undersecretariat of Transportation, under the Ministry of
Communications and Transportation of the Federal Public Administration, pursuant
to Article 10, section XIV, of the Internal Regulations of the Ministry of
Communications and Transportation, published in the Official Gazette of the
Federation on January 8, 2009, and in accordance with the Decree amending and
adding the Internal Regulations of the Ministry of Communications and
Transportation, published in the Official Gazette of the Federation on July 31,
2009.
CERTIFIES
That the documents consist of five pages in only one of their faces,
corresponding to the Amendment to the Concession of Ferrocarril del Noreste,
S.A. de C.V., now Kansas City Southern of México, S.A. de CV, dated December 31,
2013, are true copies of their original which I had before me and are consistent
in each and every one of its parts, according to


5

--------------------------------------------------------------------------------




comparison number 035 of the Certifications Control of the Legal Department of
this General Office in my charge, which documents are in the records of the
Legal Department, stating that this comparison has no more effects than to prove
the identity of what is compared with the document mentioned above.
This certification is issued in Mexico City, Federal District, on March 19,
2014.
THE GENERAL DIRECTOR
PABLO SUÁREZ COELLO
JUAN ARTURO SÁNCHEZ REYES, Head of the Legal Department, of the General Bureau
of Railway and Multimodal Transport, of the Undersecretariat of Transportation,
under the Ministry of Communications and Transportation, SIGNS, in the absence
of the General Director of Railway and Multimodal Transport, pursuant to
Articles 14, 16 and 36 sections VII, VIII and XXVII, of the Organic Statute of
the Federal Public Administration, Articles 2, 10 section XIV and 50 of the
Interior Regulations of this Ministry of Communications and Transportation,
published in the Official Gazette of the Federation on January 8, 2009; as well
as the Decree amending and adding several provisions of the Internal Regulations
of the Ministry of Communications and Transportation, published in the Official
Gazette of the Federation on July 31, 2009.
HEAD OF THE LEGAL DEPARTMENT
[SIGNED]
JUAN ARTURO SÁNCHEZ REYES


PREPARED BY: Perla J. López Romero. Professional Services Specialist. [SIGNED]
REVIEWED BY: Pablo Negrete Solís, Deputy Director of Contentious Affairs.
[SIGNED]


RESPONSIBLE FOR THE DOCUMENTATION:
Pablo Negrete Solís, Deputy Director of Contentious Affairs. [SIGNED]


6